DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 & 11 are objected to because of the following informalities:  
There are two claims which are numbered as claim 11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2021/0385832) in view of Matsumura (US 2022/0248336).

2.	Zhang teaches a method comprising: receiving, by a wireless device, configuration parameters of one or more transmission configuration indicator (TCI) state pools (Zhang, ¶0010 “TCI”); receiving a medium access control element (MAC CE) activating a plurality of TCI states, from the one or more TCI state pools, wherein the activated TCI states comprise a TCI state pair and wherein the TCI state pair comprises a downlink TCI state and an uplink TCI state (Zhang, ¶0010 “downlink … uplink”); receiving downlink control information (DCI) comprising an indication of the pair of the downlink TCI state and the uplink TCI state (Zhang, ¶0012 0180. Furthermore, it’s well known in the art at the time of the invention to receive DCI that includes TCI state field in order to improve communication quality and efficiency -see Matsumura US 2022/0248336 for example ¶0049-0050. Therefore, taking the combined teaching of Zhang and Matsumura as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation of receiving DCI that includes TCI state field in order to improve communication quality and efficiency between devices.); receiving, based on the downlink TCI state, at least one downlink signal; and sending, based on the uplink TCI state, at least one uplink signal (Zhang, ¶0010 0012).

3.  Claim 17 is similarly analyzed as claim 1 for obviousness reasons discussed above. 
4.	As per claim 2, Zhang in view of Matsumura teaches the method of claim 1, wherein the one or more TCI state pools are associated with a plurality of cells (Zhang, ¶0380), wherein the method further comprises: determining, for a cell of the plurality of cells and based on the configuration parameters, a first TCI state pool, as a default TCI state pool, from the one or more TCI state pools (Zhang, ¶0018 0193 0380); and receiving, based on the default TCI state pool, one or more downlink signals via the cell (Zhang, ¶0193 0380).
5.  Claims 11 & 18 are similarly analyzed as claim 2 for obviousness reasons discussed above. 
6.	As per claim 3, Zhang in view of Matsumura teaches the method of claim 2, wherein the configuration parameters indicate a priority value for each of the one or more TCI state pools (Zhang, ¶0021 0277-0279), and wherein the determining the first TCI state pool comprises: determining the first TCI state pool, from the one or more TCI state pools, based on the priority value of the first TCI state pool (Zhang, ¶0021 0277-0279).
7.	As per claim 4, Zhang in view of Matsumura teaches the method of claim 1, wherein the one or more TCI state pools comprise one or more common TCI state pools, and wherein each TCI state of the one or more common TCI state pools is configured for at least one of: transmission of multiple uplink signals; or reception of multiple downlink signals (Zhang, ¶0014).
8.  Claim 20 is similarly analyzed as claim 4 for obviousness reasons discussed above. 
9.	As per claim 5, Zhang in view of Matsumura teaches the method of claim 1, wherein the at least one uplink signal comprises at least one of: a physical uplink control channel (PUCCH); a physical uplink shared channel (PUSCH); a physical random access channel (PRACH); or a sounding reference signal (SRS) (Zhang, ¶0178).
10.	As per claim 6, Zhang in view of Matsumura teaches the method of claim 1, wherein the at least one downlink signal comprises at least one of: a physical downlink control channel (PDCCH); a physical downlink shared channel (PDSCH); a synchronization signal block (SSB); or a channel state information reference signal (CSI-RS) (Zhang, ¶0151).
11.	As per claim 7, Zhang in view of Matsumura teaches the method of claim 1, wherein: the MAC CE comprises a first field indicating one or more second TCI state pools, of the one or more TCI state pools, wherein the one or more second TCI state pools comprise a downlink TCI state pool and an uplink TCI state pool; and the MAC CE comprises a second field activating the TCI states comprising the TCI state pair (Zhang, ¶0255).
12.	As per claim 8, Zhang in view of Matsumura teaches the method of claim 7, wherein the downlink TCI state pool comprises the downlink TCI state, and wherein the uplink TCI state pool comprises the uplink TCI state (Zhang, ¶0010 0018).
13.	As per claim 9, Zhang in view of Matsumura teaches the method of claim 1, wherein the DCI further comprises a bitfield indicating a TCI state pool of the one or more TCI state pools (Zhang, ¶0180 0186-0190).
14.	As per claim 10, Zhang in view of Matsumura teaches the method of claim 1, wherein the indication of the pair of the downlink TCI state and the uplink TCI state comprises a bitfield with a codepoint indicating the downlink TCI state and the uplink TCI state, and wherein the codepoint corresponds to a value of the bitfield (Zhang, ¶0010 0186-0190).
15.  Claim 19 is similarly analyzed as claim 10 for obviousness reasons discussed above. 
16.	As per claim 11, Zhang in view of Matsumura teaches the method of claim 1, wherein the downlink TCI state and the uplink TCI state are associated with a same TCI index (Zhang, ¶0266).
17.	As per claim 12, Zhang in view of Matsumura teaches the method of claim 11, wherein the at least one downlink signal comprises downlink control information (DCI) (Zhang, ¶0180, and wherein the DCI comprises an indication, with a codepoint, of a pair of a downlink TCI state and an uplink TCI state of the one or more TCI states, wherein the method further comprises: sending, based on the uplink TCI state, at least one uplink signal (Zhang, ¶0180 0012-0014).
18.	As per claim 13, Zhang in view of Matsumura teaches the method of claim 11, further comprising sending one or more uplink signals based on the default TCI state pool (Zhang, ¶0193 0380).
19.	As per claim 14, Zhang in view of Matsumura teaches the method of claim 11, wherein the configuration parameters indicate a priority value for each of the plurality of TCI state pools (Zhang, ¶0021 0277-0279), and wherein the determining the first TCI state pool comprises: determining the first TCI state pool, from the plurality of TCI state pools, based on the priority value of the first TCI state pool (Zhang, ¶0021 0277-0279).
20.	As per claim 15, Zhang in view of Matsumura teaches the method of claim 11, wherein the determining the first TCI state pool comprises a determination that the configuration parameters indicate the first TCI state pool as the default TCI state pool of the cell of the plurality of cells (Zhang, ¶0018 0193 0380).
21.	As per claim 16, Zhang in view of Matsumura teaches the method of claim 11, wherein the configuration parameters indicate a priority value for at least one of the plurality of TCI state pools (Zhang, ¶0021 0277-0279), and wherein the determining the first TCI state pool comprises: determining the first TCI state pool, from the plurality of TCI state pools, based on the priority value of the first TCI state pool (Zhang, ¶0021 0277-0279).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637